Pee Cueiam.
This suit was brought by the plaintiff to recover compensation for injuries received by her while alighting from a. trolley car of the defendant company in which she was traveling as a passenger. The accident happened at the intersection of Dorset and Atlantic avenues, in the city of Vent-nor. The plaintiff's claim was that the operator of the trolley car stopped it at this corner to permit her to alight, and that as she was doing so the trolley car, suddenly and without-any warning given to her, started up and threw her to the-ground, seriously injuring her. The trial resulted in a verdict in favor of the plaintiff, the jury awarding her $10,000.
We are asked to set the verdict aside on the ground that it is contrary to the great weight of the evidence. Our consideration of the testimony satisfies us that this is the fact. Her own evidence supported her claim; namely, that the-car came to a stop and then suddenly started up again with a jerk just as she was alighting, with the result that she-was thereby thrown to the ground. Her story, however, is-entirely uncorroborated and was contradicted by the testimony of five witnesses called for the defendant. The pith of their testimony was that the conductor gave the bell signal to stop the car as it was approaching the intersection of the two streets named; that the car slowed down and was coming to a gradual stop; that the conductor, seeing the plaintiff moving toward the running board of the car and fearing-she would attempt to alight before the car came to a stop, called to her twice, saying, “lady, please wait until the car-stops;'' that notwithstanding this warning she proceeded to alight before the car actually did stop, and that her fall' was a result of this action upon her part. Two of the witnesses who testified to these facts were the conductor and the-motorman. The other three were all passengers in the car and entirely disinterested.
Reaching the conclusion that this verdict is contrary to< the great weight of the evidence, the rule to show cause will be made absolute.